Citation Nr: 0206376	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for depression.  


(The issues of the veteran's entitlement to service 
connection for alcoholism, post-traumatic stress disorder 
(PTSD), hypertension, left hand injury residuals, a liver 
disorder to include cirrhosis, and a pancreatic disorder to 
include chronic pancreatitis and an increased disability 
evaluation for his left ear hearing loss disability will be 
the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1979 and from May 1979 to January 1990.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1994 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied service 
connection for alcoholism and depression.  In August 1995, 
the RO, in pertinent part, established service connection for 
left ear hearing loss disability; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for hypertension.  In August 1997, the RO denied service 
connection for post-traumatic stress disorder (PTSD), left 
hand injury residuals, a liver disorder to include cirrhosis, 
and a pancreatic disorder to include chronic pancreatitis and 
an increased evaluation for the veteran's service-connected 
left ear hearing loss disability.  In July 2000, the Board 
remanded the veteran's claims to the RO so that he could be 
scheduled for hearing before a Member of the Board sitting at 
the RO.  

In February 2002, the RO increased the evaluation for the 
veteran's left ear hearing loss disability from 
noncompensable to 10 percent disabling.  The veteran was 
subsequently scheduled for the requested hearing before a 
Member of the Board sitting at the RO.  In March 2002, the 
veteran canceled the scheduled hearing.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for 
alcoholism, PTSD, hypertension, left hand injury residuals, a 
liver disorder to include cirrhosis, and a pancreatic 
disorder to include chronic pancreatitis and an increased 
evaluation for his left ear hearing loss disability pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by the Rules of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDING OF FACT

The veteran has a chronic depressive disorder which was 
initially manifested during active service.  


CONCLUSION OF LAW

A chronic depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of service connection for depression, 
the Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The veteran has been advised by the statement of 
the case and the supplemental statements of the case of the 
evidence that would be necessary for him to substantiate his 
claim.  The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The veteran's service medical records reflect that he was 
treated for chronic alcoholism and psychiatric complaints.  
Psychological testing conducted in May 1989 revealed findings 
consistent with mild major depression.  A June 1989 Army 
treatment record states that the veteran felt depressed.  He 
was enrolled in an alcohol treatment program.  A provisional 
diagnosis of mild major depression was advanced.  At his 
December 1989 Chapter 9 physical examination for service 
separation, the veteran was found to exhibit no psychiatric 
abnormalities.  

Clinical documentation from Gurdial N. Singh, M.D., dated in 
May 1993 states that the veteran was referred by another 
physician for treatment of depression.  Psychiatric 
impressions of major depression and alcohol dependence were 
advanced.  

In his April 1994 notice of disagreement, the veteran 
advanced that he had been treated for depression during the 
last two years of active service.  At an October 1994 hearing 
before a VA hearing officer, the veteran testified that he 
experienced inservice psychiatric complaints associated with 
the stress of being an Army drill sergeant.  

An October 1994 written statement from Robert Heuermann, 
M.D., conveys that the veteran had been diagnosed with a 
major depressive disorder.  A written statement from the 
Reverend Michael B. Kaminski notes that the veteran had been 
referred by Dr. Singh for counseling.  The veteran was noted 
to have been diagnosed with recurrent major depression and 
chemical dependence/substance abuse.  Reverend Kaminski 
observed that a "pre-psychosocial intake indicated an 
identified history of severe emotional and physical 
depression directly related to the extreme stressful demands 
and responsibilities in his military assignment as Drill 
instructor."  

An October 1994 written statement from Dr. Singh reports that 
the veteran was diagnosed with a dysthymic disorder and 
alcohol dependence in remission.  A March 1996 written 
statement from Dr. Singh indicates that the veteran was 
diagnosed with chronic and delayed PTSD, an early onset 
dysthymic disorder, and major depression in remission.  At a 
July 1996 VA examination for compensation purposes, the 
veteran was diagnosed with a depressed schizoaffective 
disorder and PTSD secondary to childhood sexual abuse and 
stress in the United States military.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was diagnosed with major depression during active 
service and with a chronic depressive disorder variously 
characterized as major depression, a major depressive 
disorder, a chronic dysthymic disorder, and a depressed 
schizoaffective disorder following service separation.  Given 
these facts and in light of the absence of any persuasive 
evidence to the contrary, the Board concludes that service 
connection is now warranted for a chronic depressive 
disorder.  


ORDER

Service connection for a chronic depressive disorder is 
granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law e1`ffective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

